DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed on 12/08/2021 have been fully considered but they are not persuasive. 
Applicant argues:  “The Madden and Choate disclosures are from diverse areas of the field of cameras, and in particular are unlikely to be combined, let alone with the AAPA, by one skilled in the art.”
In response to applicant's argument that the cited references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the claims list various but unrelated camera features such as a particular zoom mechanism, a heater and fan, a device server, and a capability of stitching images into a panorama.  These features are known in the prior art and cited in the context of outdoor digital cameras and enclosures.  More importantly, in reviewing the present application, there does not seem to be objective evidence that the combination of these claim limitations is particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at 
Applicant argues:  “Madden generally discloses the use of a device server to process and store image sensor data using software or firmware, including sensor calibration data related to stored image data. Madden paragraphs 37-40. Madden does not disclose the use of software to control the capture of the image in a remote manner, and only discloses the use of software to optimize the capture of a user-selected image.”
Examiner notes that (a) the Claims are specific to a local processor rather than a remote processor in argument, and (b) Madden illustrates that a processor can be used to control camera actuators as well as process received images.  See Madden Fig. 1.
Applicant argues:  “The Madden disclosure is of an underwater camera system with a sealed enclosure to protect the camera system and electronics from contact with water. Madden does not disclose or suggest the use of a conventional single-lens reflex camera, which cameras are known to incorporate an extendible lens for a zoom function. The sealed enclosure of Madden is inconsistent with the claimed camera system.”
Examiner notes that AAPA states that enclosures of conventional single-lens reflex cameras are known in the art, and the camera itself is described as conventional.  Further, there is no indication that a choice of a camera housing in AAPA would be incompatible with the conventional camera processor system described in Madden.
Applicant argues:  “Further, because of the intended underwater use of the Madden camera system, there is no need for any cooling or heat control systems, such as the ventilation fan of independent claims 1 and 8.”
Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner notes that according to the references, enclosed camera systems, such as in AAPA and Stiepel, conventionally use a heater and a fan.  See reasons for rejection below.  Further, there is nothing to suggest that a camera heater is incompatible with underwater applications.
Applicant argues:  “The Choate disclosure is in the specific field of close up workpiece inspection systems, which as discussed in Choate, use a distinct type of lens system that is incompatible with both Madden and the claimed invention. The telecentric lens used in Choate is incapable of use for capturing images at distances from the camera lens, let alone in an outdoor camera with a zoom lens”
Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner notes that zoom is conventionally performed by a motion a lens with respect to an imager, and it is conventionally used in the context of outdoor cameras.  Describing zoom as a motion of an imager with respect to a lens appears to be an obvious variant of this common function, it is taught in Choate.  
Applicant argues:  “Conventional lenses such as used in the claim invention have angular fields of view, which results in a decrease in magnification the farther away a target is from the lens. … Telecentric lenses function best for visual inspection of close objects, such as discussed in the Choate disclosure. … One skilled in the art would not combine the teachings in these references to yield applicant's all-weather camera system.”
Examiner notes that PTAB has already affirmed the rejection of this feature based on this reference.  Further, (a) Claims are directed to “conventional camera lens assembly” which is not inventive by definition, (b) Choate Columns 1 and 5 describe a “conventional zoom lens comprising multiple moving lens elements or lens groups,” which are not the same as conventional lenses in the claims, and (c) Choate describes substitution of conventional zoom mechanisms for the claimed type of zoom mechanism and substitution of conventional lenses for telecentric lenses.   See Choate Column 5 lines 40-49.  There is substantive evidence to indicate obviousness of substitution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This paragraph describes the treatment of admitted prior art.  A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior Art as recited in the Specification (“AAPA”) in view of US 20110228075 to Madden (“Madden”) and further in view US 5523583 to Choate (“Choate”), and in view of US 4984089 to Stiepel (“Stiepel”).  Choate is also AAPA, as described in Specification, Paragraph 8. The reasons for rejection are consistent with the reasons for rejection issued for substantively similar claims in Application 14196599 which were Affirmed by PTAB on 06/05/2020.
Regarding Claim 1:  “An all-weather, remote camera system for capturing distant images from an installation in a fixed outdoor location, the camera system comprising:
a weather-proof camera housing comprising an enclosure window; (“Cameras may be fitted into environmentally controlled enclosures” AAPA, Specification, Paragraph 3.)
a pan and tilt mechanism for orienting the weather-proof camera housing in a desired direction;  (“Robotic pan / tilt / zoom mechanisms may be used to provide remote aiming of the camera systems.”  AAPA, Paragraph 3.)
a camera enclosed by the weather-proof camera housing, the camera comprised of digital single-lens reflex a camera body and a conventional camera lens assembly, where the camera lens assembly is comprised of a camera lens capable of capturing distant images and a lens body, and    (“Cameras are used to remotely monitor and archive images and video … use of digital single-lens reflex (DSLR) camera technology” which exemplifies a conventional camera with a conventional lens assembly to be enclosed.  AAPA, Specification, Paragraph 3.  See additional embodiments below.)
a storage device located within the weather-proof camera housing to store the image;  and  a network connector to establish a connection with a network to transmit the image to a remote Internet protocol (IP) addressable device. 
a zoom control assembly mounted on the camera sled, …  (“Robotic pan / tilt / zoom mechanisms may be used to provide remote aiming of the camera systems.”  AAPA, Paragraph 3.  Also see embodiments below.)
AAPA does not teach the claim features below:
“a device server that includes a local processor that executes software programs and instructions, … a storage device located within the weather-proof camera housing to store the image; and a network connector to establish a connection with a network to transmit the image to a remote Internet protocol (IP) addressable device,” in the context of “a weather-proof camera housing comprising a weather-proof camera housing lens cover.” (Madden teaches the above claim feature in the context of an enclosed zoom camera: See both enclosed and external processing and storage embodiments in Figs. 1 and 3 and software execution in Paragraphs 29-30, 37-38, 45.)
where the device server instructs the pan and tilt mechanism to orient the weather-proof camera housing in the desired direction
wherein the device server is in communication with the camera and instructs the camera to focus the camera while the camera lens is maintained at the fixed distance from the weather-proof camera housing lens cover and capture an image and wherein the device server is located within the weather-proof camera housing;  (“The zoom and focus motor drivers 8 are controlled by control signals supplied by the processor 20” Madden, Paragraph 45 and Fig. 1, which performs adjustment inside the lens assembly but does not require motion of the camera lens assembly with respect to the housing.)
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify AAPA to use a device server that executes software programs and instructions to control robotic operations such as pan, tilt, zoom, focus and to instruct the camera to capture an image and the storage device and remote IP addressable device according to claim embodiments above as taught in Madden, in order to automate system operations using commercially available computing elements.  See Madden, Paragraphs 29-30, 37-38, 45.
AAPA and Madden do not teach:  “where the camera lens is maintained at a fixed location relative to the enclosure window, and the camera body is free to move within the weather-proof camera housing … a camera sled on which the camera body is mounted; … a zoom control assembly mounted on the camera sled, said zoom control assembly comprised of a track rail guide assembly mounted to the camera sled, said track rail guide assembly comprises a linear track rail, a track support on which the linear track rail slides, and a linear carriage, said camera sled connected to the track rail guide assembly by the linear carriage, said linear carriage configured to move in a forward or a backward direction by engaging the linear track rail using a plurality of rollers on a bottom of the linear carriage, wherein the linear carriage allows movement of the camera body mounted on the camera sled without any direct contact with the track rail guide assembly, wherein said camera sled, track rail guide assembly and linear carriage are enclosed by the weather-proof camera housing.”  Choate teaches the above claim feature in the context of implementing camera zoom operation: “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50”  Choate, Column 5, lines 31-49, Fig. 4.  
AAPA and Madden also do not teach:  “robotic actuator mounted on the camera sled and in communication with the device server, said robotic actuator engaged with a gear ring on the camera lens, wherein the device server executes software programs and instructions to instruct the robotic actuator to perform a distance zoom operation using the zoom control assembly that moves the camera body mounted on the camera sled back and forth on the track rail guide assembly by the robotic actuator rotating the gear ring on the camera lens within the weather-proof camera housing while the camera lens is maintained at the fixed distance from the weather-proof camera housing lens cover during the distance zoom operation, and where the weather-proof camera housing is not moved in a direction toward or away from the desired target during the distance zoom operation;”  
Choate teaches the above claim feature in the context of implementing camera zoom operation: “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50”  Choate, Column 5, lines 31-49, Fig. 4.  Also see gear ring zoom motion assembly in Choate, Column 4, lines 18-33 and Figs. 1 and 3.  Thus zoom can be performed by moving the camera relative to a lens (as well as a lens that is relative or internal to the camera), and without requiring the motion of the housing that encloses the camera system.
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify AAPA and Madden to use a camera sled and or a gear ring zoom motion assembly in performing a zoom operation according to the embodiments above and taught in Choate, in order to create “an improved variable magnification optical system and associated video camera for accurately performing computerized image analysis.”  See Choate, Column 1, lines 12-14

AAPA, Madden, Choate do not teach “a fan allowing for an exchange of air within the weather-proof camera housing,”  

Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify AAPA, Madden, and Choate to use “a fan allowing for an exchange of air within the weather-proof camera housing” in order to control the operating temperature of the camera assembly.


Regarding Claim 2:  “The camera system of claim 1, wherein the zoom control assembly mounted on the camera sled further includes a bracket to hold the camera lens at the fixed distance from the camera housing lens cover during the zoom operation.”  (“the lens system 50 employs fixed telecentric imaging lenses”  Choate, Column 5, lines 44-45, and brackets in Figs. 4-5 and statement of motivation in Claim 5.  Also note “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50”  Choate, Column 5, lines 31-49, Fig. 4 and statement of motivation in Claim 1.)
Regarding Claim 3:  “The camera system of claim 1, wherein the robotic actuator is engaged with a gear ring on the lens body, and the robotic actuator causes the camera body and sled to move by rotating the gear ring on the lens body.”  (Choate teaches the above claim feature in the context of implementing camera zoom operation: “The carriage 29, which carries the video camera 32, is adapted to be 
Regarding Claim 4:  “The camera system of claim 1, further comprising  a heater activated by a thermostat board.” (“operates the heater upon occurrence of the thermostat unit first output signal,”  Stiepel, Column 2, lines 16-17.  See statement of motivation in Claim 1.)
Regarding Claim 5:  “The camera system of claim 1, wherein the device server executes software programs and instructions to automatically store the image on the storage device when the connection with the network is lost and to automatically transmit the image over the network to the Internet protocol (IP) addressable device when the connection with the network is restored.”  (Madden teaches the above claim feature in the context of an enclosed zoom camera: See both enclosed and external processing and storage embodiments in Figs. 1 and 3 and software execution in Paragraphs 34-36, 56-57:  “The digital camera 10 produces digital images that are stored as digital image files using image memory 30. … The digital camera 10 can include a wireless modem 50, which interfaces over a radio frequency band 52 with the wireless network 58. … The computer 40 can upload images via the Internet 70 to a photo service provider 72,” noting that it is the computer [automatic] that controls image upload.  See statement of motivation in Claim 1.)
Regarding Claim 6:  “The camera system of claim 1, wherein during the distance zoom operation the enclosure window and camera lens remain at a fixed distance from a target area.”  (“the lens system 50 employs fixed telecentric imaging lenses”  Choate, Column 5, lines 44-45, and brackets in Figs. 4-5 and statement of motivation in Claim 5.  Also note “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50”  Choate, Column 5, lines 31-49, Fig. 4 and statement of motivation in Claim 1.)
Regarding Claim 7:  “The camera system of claim 1, further comprising a LED status indicator.”  (“organic light emitting diode (OLED) displays, can be used.”  Madden, Paragraphs 48 and 101 and statement of motivation in Claim 1.)
Claim 8, “An all-weather, remote camera system,” is rejected for reasons stated for Claim 1, and because prior art teaches: “the weather-proof camera housing engaged to a pan/tilt base” (“Robotic pan / tilt / zoom mechanisms may be used to provide remote aiming of the camera systems.”  AAPA, Specification, Paragraph 3.  See treatment of the robotic mechanisms of the camera housing in Claim 1.)
Regarding Claim 9:  “The camera system of claim 8, wherein during the zoom operation the camera lens remains at a fixed distance from the distant target area, while the lens body extends in length.”  (“Where a camera lens has a zoom function, that involves the lens extending or retracting from the camera body”  AAPA, Specification, Paragraph 4.  See treatment of maintaining the camera lens at a fixed distance by means of moving the camera body in Claim 1.)

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA, Madden, Choate, and Stiepel, in view of US 20130021433 Balsarkar (“Balsarkar”).
Regarding Claim 10: “The camera system of claim 1, 
AAPA, Madden, Choate, and Stiepel do not explicitly teach “where the captured image may be combined with other captured images taken to form a single panoramic image.”  Note that the claim does not require a step of actually combining the images, but rather indicates that the images are such that they can be combined.  Prior art cited above produces the same type of images by the same type of means as the claims, and thus implicitly produces images that are just as capable of being combined as the images in the claims.  
Cumulatively, Balsarkar teaches the above feature in application of the PTZ camera:  “The panoramic image is governed by moving the camera to each required pan, tilt, zoom position; acquiring the image at each position; and stitching all the acquired images together” Balsarkar, Paragraph 18.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA, Madden, Choate, and Stiepel to combine captured images into a single panoramic image as taught in Balsarkar, in order to provide a complete field of view at a higher resolution than the camera is capable of in a single image.  Balsarkar, Paragraph 18.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: 
	
Claim 11 is rejected for reasons stated for Claim 11 in view of the Claim 8 rejection.

Conclusion
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070126869 to Montmini as cited in previous actions for its application of an LED indicator.
US 20060174302 to Mattern as cited in the previous action for archiving image information.
US 20100110192 to Johnston (“Johnston”), also cited in an IDS, for teaching use of a heater activated by a thermostat board.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483